Citation Nr: 1419894	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral knee disorder, as secondary to a back disorder.

4.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.

The Board notes that, pursuant to his request in his May 2010 and March 2012 substantive appeals, the Veteran requested a hearing before the Board; however, the Veteran failed to report, as scheduled.  As such, the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.704(d), (e) (2013).


FINDINGS OF FACT

1.   In a June 2004 rating decision, the RO denied the Veteran's claim of service connection for a back disorder; a July 2004 rating decision confirmed and continued the denial of the claim.

2.  The evidence received since the June 2004 rating decision as to the issue of service connection for a back disorder is relevant and probative of the issue at hand.

3.  Lumbar radiculopathy secondary to spinal stenosis was not manifest in service or within one year of separation.  Lumbar radiculopathy is not attributable to service. 

4.  A bilateral knee disorder is not attributable to service.

5.  The Veteran does not have bilateral hearing loss disability for VA disability compensation purposes.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection for a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Lumbar radiculopathy secondary to spinal stenosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

4.  A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

5.  Bilateral hearing loss was not incurred in or aggravated by service, nor can an organic disease of the nervous system be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in May 2008 and March 2010, to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate the claims for service connection; therefore, the letter provided the new and material evidence notice required by the Kent decision.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of VA and private post-service treatment, and the Veteran's own statements in support of his claims.  As will be explained below, the Veteran has provided new and material evidence sufficient to reopen his previously denied claim of entitlement to service connection for a back disorder.  However, no examination or nexus opinion is required regarding the claim for service connection of a back disorder or bilateral knee disorder as the weight of the evidence demonstrates no related injury, disease, or event during honorable service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during honorable service to which such currently diagnosed disorders could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to the claims for service connection of a back disorder and a bilateral knee disorder.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Veteran was afforded a VA examination responsive to the claim for service connection for bilateral hearing loss.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO denied the Veteran's claim for service connection of a back disorder in a June 2004 rating decision; in July 2004, the RO issued another rating decision confirming and continuing the June 2004 rating decision.  Although notified of this decision, the Veteran did not appeal.  Therefore, the June 2004 denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In the June 2004 denial, the RO found that the evidence did not show that a current back disorder was casually related to service.  The RO stated that the medical evidence of record did not show that the Veteran's back disorder was caused or aggravated by service, as there were no complaints, treatment or diagnoses related to the Veteran's back during service.  The evidence included the claim, lay statements, and service treatment records.  The July 2004 rating decision reviewed treatment reports from University Medical Center and found that that the evidence did not show that the Veteran had a chronic back disorder related to service.  In essence, other than lay evidence, at the time of the 2004 decision there was no accepted evidence of an in-service disease or injury, current disability, or nexus to service.

Since the denial of the Veteran's claim in June and July 2004, additional medical records have been associated with the Veteran's claims file.  In particular, VA treatment records and a statement from the Veteran's treating provider show treatment for back pain, degenerative disease of the lumbar spine, and a diagnosis of lumbar radiculopathy secondary to spinal stenosis of L3 to L5.  

The evidence submitted subsequent to the June 2004 and July 2004 rating decisions as to the issue of service connection for a back disorder is new and material. The claim was previously denied on the basis that there was no evidence that the Veteran had a back disorder following service.  The Veteran has submitted medical evidence showing a diagnosis of and treatment for degenerative disease of the lumbar spine.

The added evidence speaks directly to an element which was not of record, mainly the possibility of a current lumbar spine disorder.  Since, at the time of the prior decision, there was no evidence of pathology, the added evidence cures a prior evidentiary defect.  Thus, the evidence is new and material.  See Shade, supra.  Accordingly, the Board finds that the claim for service connection for a back disorder is reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease and sensorineural hearing loss are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Radiculopathy due to Spinal Stenosis

In this regard, the Board observes that the Veteran has claimed that his lumbar radiculopathy due to spinal stenosis of L3 to L5 is due to service.  The Veteran's claim must be denied because his lumbar radiculopathy due to spinal stenosis of L3 to L5 is neither caused nor aggravated by a disease or injury in service.  

As the Veteran has been diagnosed with lumbar radiculopathy due to spinal stenosis of L3 to L5, the provisions of 38 C.F.R. § 3.303(b) are potentially applicable.  Here, no pathology of the spine, including lumbar radiculopathy due to spinal stenosis of L3 to L5, was "noted" during service and no characteristic manifestations of lumbar radiculopathy due to spinal stenosis of L3 to L5 was identified during service.  Therefore, section 3.303(b) does not assist the Veteran.  The Board reiterates that lumbar radiculopathy due to spinal stenosis of L3 to L5 was not shown in service or within one year of separation.  Rather, the Veteran's musculoskeletal system and spine were normal upon examination at separation.  The Board also notes that the Veteran did not report a history of pertinent pathology during service or at separation.  To the extent that he has reported that he has lumbar radiculopathy due to spinal stenosis of L3 to L5 which started in service and continued, such pleading is not credible in light of the normal spine and musculoskeletal system at separation.  

Furthermore, there is every indication that there were no complaints or symptoms leading to a diagnosis prior to 2007.  In fact, the first treatment records reflecting complaints of back pain are dated 2007, nearly contemporaneous to his claim.  Nonetheless, the Veteran's treating physicians did not make any association between the Veteran's service and his lumbar radiculopathy due to spinal stenosis of L3 to L5.  

The Veteran is competent to report his experiences in service and to state that he experiences symptoms, but these statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board finds that the specific findings presented in the available medical evidence, reflecting that the Veteran's lumbar radiculopathy due to spinal stenosis of L3 to L5 had onset decades after service are of greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  In particular, the Board observes that the post-service medical records do not show a relationship between his lumbar radiculopathy due to spinal stenosis of L3 to L5 and service; of note, the Veteran did not report any complaints related to service to his treating providers until January 2008,  just prior to his April 2008 petition to reopen.  The Board observes that this report was after his initial treatment in November 2007, and subsequent to a 1996 lifting injury, a work-related injury in 2007, and a back and neck injury caused by a motor vehicle accident in 2007.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The weight of the evidence therefore reflects that his lumbar radiculopathy due to spinal stenosis of L3 to L5 is unrelated to service.

In sum, lumbar radiculopathy due to spinal stenosis of L3 to L5 was not manifest during service.  Lumbar radiculopathy due to spinal stenosis of L3 to L5 was also not manifest within one year of separation.  Rather, there was a remote post-service onset.  There is no reliable evidence linking the lumbar radiculopathy due to spinal stenosis of L3 to L5 to service or to a service-connected disease or injury.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for lumbar radiculopathy due to spinal stenosis of L3 to L5.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Hearing Loss Disability

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Despite the Veteran's complaints of bilateral hearing loss, the post-service medical evidence reflects that the Veteran does not have hearing loss disability of either ear for VA disability benefits purposes at any time.  He had a Maryland CNC speech recognition score of 98 percent for his right ear and 100 percent for his left ear at the April 2010 VA examination.   Similarly, his military and VA audiological evaluations show that the Veteran does not have sufficient ear hearing loss in either ear to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered a disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Board has also considered the Veteran's noise exposure and his assertions that his work as a cannon crewman during service resulted in noise exposure which caused his bilateral hearing loss.   Nonetheless, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for either ear, or auditory threshold in excess of 40 decibels in either ear at any time.  Clearly the Veteran is competent to report a decrease in hearing acuity.  However, the results of the audiometric examination is controlling.

For the foregoing reasons, the preponderance of the evidence is against the claim of service connection for bilateral hearing loss disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Secondary Service Connection

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

The Board observes that the Veteran asserted in various statements that his bilateral knee disorder is secondary to his back disorder.  

As the Board denied service connection of lumbar radiculopathy secondary to spinal stenosis, there remains no further basis for consideration of the Veteran's claim of secondary service connection for a bilateral knee disorder under 38 C.F.R. § 3.310, as secondary to a back disorder.  Nevertheless, the Board notes that the service treatment records do not show that the Veteran had complaints or findings referable to a bilateral knee disorder during his service or for many years thereafter.   In this regard, it is important to note that there is simply no indication of any related problems during service.  As service connection has previously been denied for back disorder, the assertion of a secondary relationship to a bilateral knee disorder fails.  See 38 C.F.R. §  3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Therefore, service connection for the claimed bilateral knee disorder must be denied; the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The application to reopen the claim for service connection for a back disorder is granted.

Entitlement to service connection for lumbar radiculopathy secondary to spinal stenosis is denied. 

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a bilateral knee disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


